 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL MADSEN,                                      Case No.: 1:19-cv-0022 AWI JLT (PC)

12                     Plaintiff,                          ORDER FINDING NO COGNIZABLE
                                                           CLAIMS AND REQUIRING PLAINTIFF
13    v.                                                   TO RESPOND

14    DR. TOOR,                                            (Doc. 1)

15                    Defendant.                           THIRTY-DAY DEADLINE

16

17           Plaintiff has filed a complaint asserting claims against an employee of the California

18   Department of Corrections and Rehabilitation. (Doc. 1.) Generally, the Court is required to screen

19   complaints brought by prisoners seeking relief against a governmental entity or officer or

20   employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must dismiss a complaint or

21   portion thereof if the prisoner has raised claims that are legally “frivolous, malicious,” or that fail

22   to state a claim upon which relief may be granted, or that seek monetary relief from a defendant

23   who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2). “Notwithstanding any filing fee, or

24   any portion thereof, that may have been paid, the court shall dismiss the case at any time if the

25   court determines that . . . the action or appeal . . . fails to state a claim upon which relief may be

26   granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

27   ////

28   ////
                                                          1
 1   I.       Pleading Standard

 2            A complaint must contain “a short and plain statement of the claim showing that the pleader

 3   is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

 4   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 5   do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

 6   550 U.S. 544, 555 (2007)). Plaintiffs must set forth “sufficient factual matter, accepted as true, to

 7   state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678. Facial plausibility demands

 8   more than the mere possibility that a defendant committed misconduct and, while factual allegations

 9   are accepted as true, legal conclusions are not. Iqbal, 556 U.S. at 677-78.

10            Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or

11   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.

12   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). To state a claim under section 1983, a

13   plaintiff must allege two essential elements: (1) that a right secured by the Constitution or laws of

14   the United States was violated and (2) that the alleged violation was committed by a person acting

15   under the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Ketchum v. Alameda Cnty.,

16   811 F.2d 1243, 1245 (9th Cir. 1987).

17            Under section 1983 the plaintiff must demonstrate that each defendant personally

18   participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

19   This requires the presentation of factual allegations sufficient to state a plausible claim for relief.

20   Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). Prisoners
21   proceeding pro se in civil rights actions are entitled to have their pleadings liberally construed and

22   to have any doubt resolved in their favor, Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations

23   omitted), but nevertheless, the mere possibility of misconduct falls short of meeting the plausibility

24   standard, Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

25   II.      Plaintiff’s Allegations

26           At all relevant times, plaintiff was a state inmate housed at Valley State Prison in
27   Chowchilla, California. He identifies Dr. Toor, his primary care provider, as the sole defendant.

28   Plaintiff seeks damages and declaratory and injunctive relief.
                                                           2
 1          Plaintiff’s allegations can be fairly summarized as follows:

 2          Plaintiff suffers from lower back pain caused by stenosis and a bulging disc in his lumbar

 3   spine and degenerative hypertrophy causing a loss of feeling and pain radiating down his legs.

 4   This condition leaves plaintiff with limited mobility and great pain.

 5          In Claim 1, plaintiff claims that he submitted several health care requests between

 6   September and November 2018, to have his medical condition addressed. The medical notes of his

 7   visits following these requests were inconsistent with the actual visits.

 8          In Claim 2, plaintiff accuses Dr. Toor of refusing to properly treat plaintiff with medication

 9   despite review of an MRI. Dr. Toor also “negated pain management assessment review” that had

10   previously been initiated. In addition, Dr. Toor did not consult with a specialist, perform a physical

11   examination, or follow prison medical procedures.

12           In Claim 3, plaintiff alleges that he is disabled pursuant to the Americans with Disabilities

13   Act. Despite his limited mobility and inability to lift heavy objects or stand for long periods of

14   time, he was assigned to work as a yard barber, which has exacerbated plaintiff’s condition.

15           Attached to the complaint is a health care grievance that supplies the following additional

16   facts regarding plaintiff’s medical care. See Compl. Attach (Doc. 1 at 7-13).

17           On July 5, 2018, plaintiff was seen by a registered nurse to address plaintiff’s complaints

18   of pain and discomfort in his lower back and left leg.

19           On July 24, 2018, plaintiff was seen by his primary care provider for a Chronic Care

20   Program and intra-facility transfer appointment. Following this appointment, plaintiff was directed
21   to continue his treatment plan.

22           As of September 11, 2018, plaintiff had a then-current prescription for oxcarbazepine

23   twice a day and Ibuprofen 600 mg as needed. Plaintiff was also ordered a permanent back brace

24   and was referred to physical therapy.

25           Plaintiff was again seen by his primary care provider on December 5, 2018. He and the

26   doctor discussed Plaintiff’s history of chronic low back pain and the doctor examined Plaintiff and
27   noted that there was no significant spinal stenosis or obvious neurological deficits. The doctor

28
                                                         3
 1   advised Plaintiff to continue his current medications, exercise regimen, and to increase his

 2   endurance.

 3           As of December 14, 2018, plaintiff had a prescription for Ibuprofen for chronic back pain.

 4   III.    Discussion

 5          A. Linkage

 6           Under § 1983, the plaintiff must demonstrate that each named defendant personally

 7    participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77 Simmons v. Navajo

 8    County, 609 F.3d 1011, 1020-21 (9th Cir. 2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235

 9    (9th Cir. 2009). Liability may not be imposed on supervisory personnel under the theory of

10    respondeat superior. Iqbal, 556 U.S. at 676-77. Supervisory personnel may only be held liable if

11    they “participated in or directed the violations, or knew of the violations and failed to act to

12    prevent them,” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) accord Starr v. Baca, 652 F.3d

13    1202, 1205-08 (9th Cir. 2011), cert. denied, 132 S. Ct. 2101 (2012).

14           Plaintiff’s first claim does not identify Dr. Toor as the individual who responded to

15    plaintiff’s health care requests. Similarly, plaintiff’s third claim regarding work assignments does

16    not appear to implicate Dr. Toor. Without any allegations of Dr. Toor’s personal participation in

17    these instances and without any allegations that Dr. Toor somehow directed the conduct of other

18    individuals or failed to act upon knowing of any alleged violations, Plaintiff has not stated a claim

19    against Dr. Toor as to these two claims.

20          B. Eighth Amendment Medical Indifference
21           When a prisoner’s Eighth Amendment claims arise in the context of medical care, the

22    prisoner must allege and prove “acts or omissions sufficiently harmful to evidence deliberate

23    indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). An Eighth

24    Amendment medical claim has two elements: “the seriousness of the prisoner’s medical need and

25    the nature of the defendant’s response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059

26    (9th Cir. 1991), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th
27    Cir. 1997) (en banc).

28           A serious medical need exists if the failure to treat the condition could result in further
                                                         4
 1   significant injury or the unnecessary and wanton infliction of pain. Jett v. Penner, 439 F.3d 1091,

 2   1096 (9th Cir. 2006). To act with deliberate indifference, a prison official must both be aware of

 3   facts from which the inference could be drawn that a substantial risk of serious harm exists, and

 4   he must also draw the inference. Farmer v. Brennan, 511 U.S. 825, 837 (1994). Thus, a defendant

 5   is liable if he knows that plaintiff faces “a substantial risk of serious harm and disregards that risk

 6   by failing to take reasonable measures to abate it.” Id. at 847. “It is enough that the official acted

 7   or failed to act despite his knowledge of a substantial risk of harm.” Id. at 842.

 8          In applying this standard, the Ninth Circuit has held that before it can be said that a

 9   prisoner’s civil rights have been abridged, “the indifference to his medical needs must be

10   substantial. Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this cause

11   of action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle,

12   429 U.S. at 105–06). “[A] complaint that a physician has been negligent in diagnosing or treating

13   a medical condition does not state a valid claim of medical mistreatment under the Eighth

14   Amendment. Medical malpractice does not become a constitutional violation merely because the

15   victim is a prisoner.” Estelle, 429 U.S. at 106; see also Anderson v. County of Kern, 45 F.3d

16   1310, 1316 (9th Cir. 1995). Even gross negligence is insufficient to establish deliberate

17   indifference to serious medical needs. See Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir.

18   1990). Additionally, a prisoner’s mere disagreement with diagnosis or treatment does not support

19   a claim of deliberate indifference. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

20          Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S.
21   at 104-05. To establish a claim of deliberate indifference arising from a delay in providing care, a

22   plaintiff must show that the delay was harmful. See Berry v. Bunnell, 39 F.3d 1056, 1057 (9th

23   Cir. 1994); McGuckin, 974 F.2d at 1059; Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir.

24   1990); Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985). In this

25   regard, “[a] prisoner need not show his harm was substantial; however, such would provide

26   additional support for the inmate’s claim that the defendant was deliberately indifferent to his
27   needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006); see also McGuckin, 974 F.2d at

28   1060. In addition, a physician need not fail to treat an inmate altogether in order to violate that
                                                         5
 1   inmate’s Eighth Amendment rights. Ortiz v. City of Imperial, 884 F.2d 1312, 1314 (9th Cir.

 2   1989) (per curiam). A failure to competently treat a serious medical condition, even if some

 3   treatment is prescribed, may constitute deliberate indifference in a particular case. Id.

 4          Plaintiff has adequately alleged a serious medical condition. His factual allegations,

 5   however, do not suggest deliberate indifference by Dr. Toor. Rather, these allegations and the

 6   attachments to the complaint suggest only that plaintiff disagrees with the treatment Dr. Toor has

 7   provided. This disagreement is insufficient to impose liability. Accordingly, this claim must be

 8   dismissed.

 9         C. Violation of Prison Regulations

10          Plaintiff makes a passing reference to Dr. Toor’s failure to comply with prison

11   regulations. Generally, the violation of state regulations does not rise to the level of a

12   constitutional violation. See Bostic v. Carlson, 884 F.2d 1267, 1270 (9th Cir. 1989), overruled on

13   other grounds, Nettles v. Grounds, 830 F.3d 922 (9th Cir. 2016); Ybarra v. Bastian, 647 F.2d 891,

14   892 (9th Cir. 1981). Therefore, a state employee’s failure to follow state law does not state a

15   claim under Section 1983.

16   IV.    Conclusion

17          Plaintiff’s complaint fails to state a claim on which relief may be granted. The Court will

18   grant plaintiff an opportunity to file an amended complaint. Noll v. Carlson, 809 F.2d 1446, 1448-

19   49 (9th Cir. 1987). If plaintiff does not wish to amend, he may instead file a notice of voluntary

20   dismissal, and the action then will be terminated by operation of law. Fed. R. Civ. P. 41(a)(1)(A)(i).
21   Alternatively, plaintiff may forego amendment and notify the Court that he wishes to stand on his

22   complaint. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064-65 (9th Cir. 2004) (plaintiff may

23   elect to forego amendment). If the last option is chosen, the undersigned will issue findings and

24   recommendations to dismiss the complaint without leave to amend, plaintiff will have an

25   opportunity to object, and the matter will be decided by a District Judge.

26          If plaintiff opts to amend, he must demonstrate that the alleged acts resulted in a deprivation
27   of his constitutional rights. Iqbal, 556 U.S. at 677-78. Plaintiff must set forth “sufficient factual

28   matter . . . to ‘state a claim that is plausible on its face.’” Id. at 678 (quoting Twombly, 550 U.S. at
                                                         6
 1   555 (2007)). Plaintiff should note that although he has been granted the opportunity to amend his

 2   complaint, it is not for the purposes of adding new and unrelated claims. George v. Smith, 507 F.3d

 3   605, 607 (7th Cir. 2007). Plaintiff should carefully review this screening order and focus his efforts

 4   on curing the deficiencies set forth above.

 5          Finally, plaintiff is advised that Local Rule 220 requires that an amended complaint be

 6   complete reference to any prior pleading. Generally, an amended complaint supersedes the original

 7   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once an amended complaint is filed,

 8   the original complaint no longer serves a function in the case. Id. Therefore, in an amended

 9   complaint, as in an original complaint, each claim and the involvement of each defendant must be

10   sufficiently alleged. The amended complaint should be clearly titled, in bold font, “First Amended

11   Complaint,” reference the appropriate case number, and be an original signed under penalty of

12   perjury. Plaintiff’s amended complaint should be brief. Fed. R. Civ. P. 8(a). Although accepted as

13   true, the “[f]actual allegations must be [sufficient] to raise a right to relief above the speculative

14   level. . .” Twombly, 550 U.S. at 555 (citations omitted). Accordingly, the Court ORDERS that:

15               1. Within 30 days, plaintiff must file a first amended complaint curing the deficiencies

16                  identified in this order, a notice of voluntary dismissal, or a notice of election to

17                  stand on the complaint;

18               2. If plaintiff fails to comply, the Court will recommend the action be dismissed, with

19                  prejudice, for failure to obey a court order and failure to state a claim.

20
     IT IS SO ORDERED.
21

22      Dated:     May 2, 2019                                  /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        7
